DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 09 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,842,614 B2 and U.S. Patent No. 10,159,562 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
3.	Applicants’ amendment of claims 1, 12, and 20 in the reply filed on 09 February 2022 is acknowledged.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Each of independent claims 1, 12 and 20 includes the recitation "the projections coplanar with a posterior portion of the first optical lens". 
	The disclosure in the description of the instant application (as originally filed) does not define or describe the term “coplanar”. The term “coplanar” is defined as “lying or acting in the same plane” (Merriam-Webster Dictionary); “within the same plane” (Wiktionary Dictionary); “in the same plane” (Oxford Dictionary).  
	The disclosure in the description of the instant application (as originally filed) does not describe any embodiments wherein "the projections coplanar with a posterior portion of the first optical lens". The figures (as originally filed) do not show any embodiments wherein "the projections coplanar with a posterior portion of the first optical lens".
	The disclosure in the description of the instant application states - "The optical lens 102 in this example has a convex top surface and a concave bottom surface. However, the optical lens 102 can have any other suitable shape, which could depend (at least in part) on the type of refractive error(s) being corrected. As particular examples, the optical lens 102 could be convex, concave, spherical, aspherical, toric, mono focal, or multi-focal" ([0035]).
	Figures 3, 6, and 12 of the instant application show that the first optical lens (102) is not planar, instead, it is convex, therefore, the projections (104a and 104b) cannot be coplanar with the first optical lens (102) or with a posterior portion of the first optical lens (i.e., the lens doesn't have a plane for the projections to be coplanar with). Additionally, the embodiment of Figure 20 comprises first optical lens (2002) that is convex (i.e., not planar), and projections (2004a, 2004b) extending at a different angle than that of first optical lens (2002). Therefore, the main plane of projections (2004a, 2004b) cannot be coplanar with the first optical lens (2002) or with a posterior portion of the first optical lens (i.e., the lens doesn't have a plane for the projections to be coplanar with).
	As a result, the recitation "the projections coplanar with a posterior portion of the first optical lens" is inconsistent with the description and the drawings of the instant application, rendering each of claims 1, 12 and 20 indefinite as to the scope of the invention. Claims 2-11 and 13-19 depend from claims 1 and 12, respectively.

b. Each of claims 4 and 15 includes the recitation "wherein the anchors extend inward from the projections at opposing angles toward the optical axis of the first optical lens". 
	However, each of independent claims 1, 12, and 20 has been amended to indicate “the anchors extending axially along an optical axis of the first optical lens”. If the anchors extend axially along an optical axis of the first optical lens, then they can’t “extend inward from the projections at opposing angles toward the optical axis of the first optical lens. Extending inward toward the optical axis is not the same as extending along the optical axis. As a result, claims 4 and 15 are indefinite as to the scope of the invention.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 5-7, 9-11, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 5,358,520 A; cited in Applicant’s IDS) in view of Willis et al. (US PG Pub No. 2010/0292789 A1; cited in Applicant’s IDS).
Regarding independent claims 1, 12, and 20, and referring to the embodiment of Figures 4-8 and the embodiment of Figures 9-12, Patel ‘520 discloses a system (and a method) comprising:
an intraocular pseudophakic contact lens (Figures 4-8 - intraocular pseudophakic contact lens 50; Figures 9-12 - intraocular pseudophakic contact lens 92) comprising: 
a first optical lens (Figures 4-8 - first optical lens 52; Figures 9-12 - first optical lens 94);

multiple anchors (Figures 6-8 – anchor 58; Figures 11 and 12 – anchors 106, 108); and
an artificial intraocular lens (Figures 4-8 - artificial intraocular lens 40; Figures 9-12 - artificial intraocular lens 70) comprising a second optical lens (42, 72)  the second optical lens formed of lens material.
Regarding Figures 6-8 of Patel ‘520, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have substituted bore 56 (of projection 55) for another anchor 58, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. This is evidenced in Figures 11 and 12.
Regarding independent claims 1, 12, and 20, wherein the anchors are configured to secure or couple the intraocular pseudophakic contact lens to the artificial intraocular lens (Figure 8 of Patel ‘520 and Figures 9 and 12 of Patel ‘520 clearly show the anchors are configured to secure or couple the intraocular pseudophakic contact lens to the artificial intraocular lens).
Regarding independent claims 1, 12, and 20, Figure 7 of Patel ‘520 and Figure 12 of Patel ‘520 clearly show “the anchors extending axially along an optical axis of the first optical lens”.
wherein the anchors are configured to pierce the lens material forming the second optical lens of the artificial intraocular lens in order to secure the intraocular pseudophakic contact lens to the artificial intraocular lens”:
Patel ‘520 anchors are configured to pierce (i.e., by penetration/piercing into a bore 49) the lens material (tabs 46, 48) forming the second optical lens of the artificial intraocular lens in order to secure the intraocular pseudophakic contact lens to the artificial intraocular lens (since the anchors pierce/penetrate bores 49, therefore the secondary IOL won’t detach from the intended/primary IOL).
The only difference between the claim language of the instant application and the system of Patel ‘520 is the particular choice of “anchors”. Notice, the Applicant admits “Each anchor 106a-106b represents any suitable structure for securing an intraocular pseudophakic contact lens to an intraocular lens. In this example, the anchors 106a-106b represent barbed or ribbed pins, although other types of anchors could also be used, such as screw picks” (paragraph [0037] of the PG Pub of the instant application) and “Also, any other suitable anchor(s) could be used to attach an intraocular pseudophakic contact lens to an intraocular lens” (paragraph [0073] of the PG Pub of the instant application). 
This subject matter is already well-known in the Prior Art. For example:
Willis et al. ‘789 teach an intraocular pseudophakic contact lens utilizing multiple anchors (Figures 16 and 17 – substantially straight pins 314/316; Figures 29 and 30 – substantially straight pins 414/413/416; Figures 32 and 33 – substantially straight pins 516; Figure 34 and 35 – substantially straight pins 612/616; Figure 37A and 38 – Willis et al. ‘789 are clearly shown as “extending axially along an optical axis of the first optical lens”.
Just like Applicants’ invention, Willis et al. ‘789 teach using barbed or ribbed pins (Figures 16 and 17 – barb/rib 318; Figures 29 and 30 – barb/rib 418; Figures 32 and 33 – barb/rib 518; Figure 34 and 35 – barb/rib 616; Figure 37A and 38 – barb/rib 718; Figure 37B – barb/rib 818 and/or 819) as one of their “anchors” embodiments, which barbed or ribbed pins are configured to pierce lens or ocular material.
Therefore, in view of the teachings of Willis et al. ‘789, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute the anchors of Patel ‘520 for the anchors (substantially straight pins) of Willis et al. ‘789, since it amounts to mere substitution of one functionally equivalent anchor for another in the art of securing an intraocular lens (or intraocular pseudophakic contact lens) to other intraocular structures (e.g., iris; capsular bag; existing intraocular lens; etc.). As indicated above, the anchors of Willis et al. ‘789 are clearly shown as “extending axially along an optical axis of the first optical lens”.
Additionally, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the Willis et al. ‘789, with the system of Patel ‘520, in order to secure the intraocular pseudophakic contact lens to the anterior surface of the artificial intraocular lens. 
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).
Regarding claim 2 and claim 13, Patel ‘520 in view of Willis et al. ‘789 teaches wherein the anchors are configured to couple the intraocular pseudophakic contact lens to different types of artificial intraocular lenses and wherein the artificial intraocular lens is not specifically designed to be coupled to or receive the intraocular pseudophakic contact lens (Willis et al. ‘789 teach using barbed or ribbed pins, i.e., Figures 16 and 17 – barb/rib 318; Figures 29 and 30 
Regarding claim 5, Patel ‘520 in view of Willis et al. ‘789 teaches wherein each anchor comprises a “head” (i.e., a portion) that is embedded in the projections (Willis et al. ‘789 – Figures 16 and 17 – “head” 316; Figures 29 and 30 – “head” 413/414; Figures 32 and 33 – “head” 514; Figures 37-39 – “head” 713). Further, looking to Applicants' specification, there is no criticality in having a “portion” that is embedded in one of the projections. Therefore, a person having ordinary skill in the art will be left with the choice of leaving the “portion” of the anchor outside of the projection; partially embedded in the projection; or fully embedded in the projection, depending on the particular condition of the patient.
Regarding claim 6, Patel ‘520 in view of Willis et al. ‘789 teaches wherein: 
each of the projections comprises one or more holes (Willis et al. ‘789 – holes 310; 410; 510); and 
the anchors are configured to be inserted into and pass partially through the holes (clearly shown in the figures).
Regarding claim 7, Patel ‘520 in view of Willis et al. ‘789 teaches wherein the anchors comprise barbed or ribbed pins (Willis et al. ‘789 - Figures 16 and 17 – barb/rib 318; Figures 29 and 30 – barb/rib 418; Figures 32 and 33 – barb/rib 518; Figure 34 and 35 – barb/rib 616; Figure 37A and 38 – barb/rib 718; Figure 37B – barb/rib 818 and/or 819).
Regarding claim 9, Patel ‘520 in view of Willis et al. ‘789 teaches wherein the first optical lens is mono-focal or spherical (described throughout the entire specifications).
Patel ‘520 in view of Willis et al. ‘789 teaches wherein the first optical lens is multi-focal or non-spherical (described throughout the entire specifications).
Regarding claim 11 and claim 18, Patel ‘520 in view of Willis et al. ‘789 teaches a first portion of a posterior surface of the first optical lens contacts the second optical lens (Figures 4-8 and Figures 9-12 of Patel ‘520; Willis et al. ‘789 – Figures 15 and 16 – projections 308; Figures 28 and 29 – projections 508; Figures 31, 32, 34, 38, and 39 - projections 508); and a second portion of the posterior surface (e.g., central part) of the first optical lens remains spaced apart 20 from the second optical lens (clearly shown in the figures of Willis et al. ‘789).

9.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 5,358,520 A; cited in Applicant’s IDS), as modified by Willis et al. (US PG Pub No. 2010/0292789 A1; cited in Applicant’s IDS), as applied to claims 1 and 12 above, and further in view of Angelopoulos (US PG Pub No. 2011/0313521 A1; cited in Applicant’s IDS) and Cuevas (US PG Pub No. 2012/0232649 A1; cited in Applicant’s IDS).
Patel ‘520 in view of Willis et al. ‘789 discloses the invention as claimed, except for particularly disclosing at least one drug-eluting device located on the intraocular pseudophakic contact lens and configured to deliver at least one medication. However, this is already known in the art. For example, each of Angelopoulos ‘521 and Cuevas ‘649 teaches a system with at least one drug-eluting device located on a first optical lens (Angelopoulos ‘521 - device 122, as described in Abstract; [0029]; [0041]; [0043]; and claim 1; Cuevas ‘649 – device 12 or device 29, as described in Abstract; [0092]; [0108]-[0110]; [0121]) in order to deliver at least one Angelopoulos ‘521 and Cuevas ‘649, with the system of Patel ‘520, as modified by Willis et al. ‘789, in order to deliver at least one medication.

10.	Claims 4 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 5,358,520 A; cited in Applicant’s IDS), as modified by Willis et al. (US PG Pub No. 2010/0292789 A1; cited in Applicant’s IDS), as applied to claim 12 above, and further in view of de Juan, JR. et al. (US PG Pub No. 2010/0036488 A1; cited in Applicant’s IDS).
Regarding claim 4 and claim 15, Patel ‘520 in view of Willis et al. ‘789 shows embodiments wherein the anchors extend inward from the projections at opposing angles toward the optical axis of the first optical lens (Willis et al. ‘789 – Figure 16). Further, this is already known in the art. For example, de Juan, JR. et al. ‘488 teaches a system (Figures 17G; 17H; 20A; 20H2; 21; 28A; 28M; ; 29M1E; and 29M1F) wherein a first component (e.g., a first optical lens) comprises anchors extending along optical axis of the first optical lens and away from the first optical lens (Figure 17H); anchors extending inward at opposing angles toward an optical axis and away from the first optical lens (Figures 17G; 20A; 21; 28A); and anchors extending outward at opposing angles away from optical axis and away from the first optical lens (Figure 20H2). See [0478].
Therefore, in view of the teachings of de Juan, JR. et al. ‘488, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the Patel ‘520, as modified by Willis et al. ‘789, for the angular positioning of the anchors of de Juan, JR. et al. ‘488 (i.e., extending inward at opposing angles toward an optical axis of the first optical lens and away from the first optical lens), since it amounts to mere substitution of one functionally equivalent anchor (or angular positioning) for another in the art of securing an intraocular lens (or intraocular pseudophakic contact lens) to other intraocular structures (e.g., iris; capsular bag; existing intraocular lens; etc.). See [0478].
Additionally, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an intraocular pseudophakic contact lens utilizing multiple anchors wherein the anchors extend inward from the projections at opposing angles toward an optical axis of the intraocular pseudophakic contact lens and away from the first optical lens, as taught by de Juan, JR. et al. ‘488, with the system of Patel ‘520, as modified by Willis et al. ‘789, in order to prevent pulling out of the anchor and therefore maintaining the first optical lens securely attached to other intraocular structures (e.g., iris; capsular bag; existing intraocular lens; etc.).
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).

11.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 5,358,520 A; cited in Applicant’s IDS), as modified by Willis et al. (US PG Pub No. 2010/0292789 A1; cited in Applicant’s IDS), as applied to claims 1 and 12 above, and further in view of Gupta et al. (US 5,728,156 A; cited in Applicant’s IDS) and BLUM et al. (US PG Pub No. 2008/0208335 A1; cited in Applicant’s IDS).
Patel ‘520 in view of Willis et al. ‘789 discloses the invention as claimed, except for particularly disclosing wherein the first optical lens has an uneven weight distribution around a central axis of the first optical lens. However, this is already known in the art. For example, each of Gupta et al. ‘156 and BLUM et al. ‘335 teaches a system wherein a first component (e.g., a first optical lens) has an uneven weight distribution around a central axis of the first component in order to indicate a relative position of said first component relative to one another component or relative to another ocular structure, which will cause the, e.g., first optical lens to obtain a specified orientation with respect to an artificial intraocular lens (Gupta et al. ‘156 – Figure 6 – first optical lens 66 and artificial intraocular lens 42 – C10:L50-53; and BLUM et al. ‘335 – [0075]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a system wherein a first component (e.g., a first optical lens) has an uneven weight distribution Gupta et al. ‘156 and BLUM et al. ‘335, with the system of Patel ‘520, as modified by Willis et al. ‘789, in order to indicate a relative position of said first component relative to one another component or relative to another ocular structure, which will cause the, e.g., first optical lens to obtain a specified orientation with respect to an artificial intraocular lens.

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 5,358,520 A; cited in Applicant’s IDS), as modified by Willis et al. (US PG Pub No. 2010/0292789 A1; cited in Applicant’s IDS), as applied to claims 1 and 16 above, and further in view of Koch (US 5,824,074 A; cited in Applicant’s IDS), Angelopoulos (US PG Pub No. 2011/0313521 A1; cited in Applicant’s IDS), and Kahook et al. (US PG Pub No. 2013/0190868 A1; cited in Applicant’s IDS). 
Patel ‘520 in view of Willis et al. ‘789 discloses the invention as claimed, except for particularly disclosing wherein the intraocular pseudophakic contact lens further comprises alignment markings configured to identify positions for insertion of the anchors into the lens material. However, this is already known in the art. For example, each of Koch ‘074, Angelopoulos ‘521, and Kahook et al. ‘868 teaches a system wherein a first component (e.g., a first optical lens) comprises visible alignment markings configured to identify an optimal positioning of a second component (e.g., anchors) after said second component is attached to another component (e.g., artificial intraocular lens) in order to indicate a relative position of said first component relative to said another component or relative to another ocular structure, which will cause the, e.g., first optical lens to obtain a specified orientation with respect to an artificial intraocular lens (Koch ‘074 – Abstract; C4:L53-61; and claim 4; Angelopoulos ‘521 – Kahook et al. ‘868 – [0047]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a system wherein a first component (e.g., a first optical lens) comprises visible alignment markings configured to identify an optimal positioning of a second component (e.g., anchors) after said second component is attached to another component (e.g., artificial intraocular lens), as taught by each of Koch ‘074, Angelopoulos ‘521, and Kahook et al. ‘868, with the system of Patel ‘520, as modified by Willis et al. ‘789, in order to indicate a relative position of said first component relative to one another component or relative to another ocular structure, which will cause the, e.g., first optical lens to obtain a specified orientation with respect to an artificial intraocular lens.

Response to Arguments
13.	Applicant's arguments filed 09 February 2022 have been fully considered but they are not persuasive. 
a. The Applicant argues “The Applicant has amended the claims to recite that multiple projections are "coplanar with a posterior portion of the first optical lens." This is easily understandable to one skilled in the art, particularly when read in light of the Applicant's specification. Moreover, the Applicant's specification is not required to use the exact same terminology as the claims, since it is well- established that the subject matter of a claim need not be described literally (using the same terms). (See MPEP § 2163.02). Accordingly, the Applicant respectfully requests withdrawal of the § 112 rejection.”. The Examiner respectfully disagrees.
lying or acting in the same plane” (Merriam-Webster Dictionary); “within the same plane” (Wiktionary Dictionary); “in the same plane” (Oxford Dictionary).  
	The disclosure in the description of the instant application (as originally filed) does not describe any embodiments wherein "the projections coplanar with a posterior portion of the first optical lens". The figures (as originally filed) do not show any embodiments wherein "the projections coplanar with a posterior portion of the first optical lens".
	The disclosure in the description of the instant application states - "The optical lens 102 in this example has a convex top surface and a concave bottom surface. However, the optical lens 102 can have any other suitable shape, which could depend (at least in part) on the type of refractive error(s) being corrected. As particular examples, the optical lens 102 could be convex, concave, spherical, aspherical, toric, mono focal, or multi-focal" ([0035]).
	Figures 3, 6, and 12 of the instant application show that the first optical lens (102) is not planar, instead, it is convex, therefore, the projections (104a and 104b) cannot be coplanar with the first optical lens (102) or with a posterior portion of the first optical lens (i.e., the lens doesn't have a plane for the projections to be coplanar with). Additionally, the embodiment of Figure 20 comprises first optical lens (2002) that is convex (i.e., not planar), and projections (2004a, 2004b) extending at a different angle than that of first optical lens (2002). Therefore, the main plane of projections (2004a, 2004b) cannot be coplanar with the first optical lens (2002) or with a posterior portion of the first optical lens (i.e., the lens doesn't have a plane for the projections to be coplanar with).
the projections coplanar with a posterior portion of the first optical lens" is inconsistent with the description and the drawings of the instant application, rendering each of claims 1, 12 and 20 indefinite as to the scope of the invention. Claims 2-11 and 13-19 depend from claims 1 and 12, respectively.

b. Applicant’s arguments with respect to claims 1, 12 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774